Exhibit 10.1

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

dated as of

September 14, 2006

by and between

ENERGY TRANSFER PARTNERS, L.P.

and

EFS-PA, LLC

CDPQ INVESTMENTS (U.S.) INC.

LAKE BLUFF, INC.

MERRILL LYNCH VENTURES L.P. 2001

KINGS ROAD HOLDINGS I LLC



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS    2

Section 1.1

  Definitions    2

Section 1.2

  Rules of Construction    5 ARTICLE 2 PURCHASE    5

Section 2.1

  Agreement to Sell and Purchase    5

Section 2.2

  Closing Date    5

Section 2.3

  Conditions to Closing    6

Section 2.4

  Sellers’ Deliveries    6 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS
   6

Section 3.1

  Existence    6

Section 3.2

  Authorization; Enforceability    6

Section 3.3

  Title to Purchased Interests    6

Section 3.4

  Capitalization    7

Section 3.5

  No Breach    7

Section 3.6

  Approvals    7

Section 3.7

  Certain Fees    7

Section 3.8

  No Side Agreements    8

Section 3.9

  Litigation    8

Section 3.10

  No Other Representations    8 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF
BUYER    8

Section 4.1

  Existence    8

Section 4.2

  Authorization; Enforceability    8

Section 4.3

  No Breach    8

Section 4.4

  Certain Fees    9

Section 4.5

  No Side Agreements    9

Section 4.6

  Investment Intent    9

Section 4.7

  Financing    9

Section 4.8

  Approvals    9

Section 4.9

  Litigation    9 ARTICLE 5 INDEMNIFICATION, COSTS AND EXPENSES    10

Section 5.1

  Indemnification by the Sellers    10

Section 5.2

  Indemnification by Buyer    10

 

i



--------------------------------------------------------------------------------

Section 5.3

  Indemnification Procedure    10

Section 5.4

  Remedy    11

ARTICLE 6

  COVENANTS OF THE PARTIES    11

Section 6.1

  Conduct of Business    11

Section 6.2

  Consents and Approvals    13

Section 6.3

  Release    14 ARTICLE 7 MISCELLANEOUS    15

Section 7.1

  Survival of Provisions    15

Section 7.2

  No Waiver; Modifications in Writing.    15

Section 7.3

  Binding Effect; Assignment.    15

Section 7.4

  Communications    16

Section 7.5

  Entire Agreement    16

Section 7.6

  Public Announcements    16

Section 7.7

  Governing Law; Consent and Jurisdiction    16

Section 7.8

  Execution in Counterparts    17

Section 7.9

  Termination.    17

Section 7.10

  Payment Under Deposit Notes    18

EXHIBITS

 

Exhibit A    —   

Schedule of Sellers

Exhibit B    —   

Southern Union Agreement

Exhibit C    —   

Form of Assignment of Purchased Interests

Exhibit D    —   

Resolutions

Exhibit E    —   

Notice Information

SCHEDULES       Schedule 1.1    —   

Knowledge

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT, dated as of September 14, 2006 (this
“Agreement”), is entered into by and among Energy Transfer Partners, L.P., a
Delaware limited partnership (the “Buyer”), EFS-PA, LLC, a Delaware limited
liability company (“EFS”), CDPQ Investments (U.S.) Inc., a Delaware corporation
(“CDPQ”), Lake Bluff Inc., a Delaware corporation (“Lake Bluff”), Merrill Lynch
Ventures, L.P. 2001, a Delaware limited partnership (“ML Ventures”), and Kings
Road Holdings I LLC, a Delaware limited liability company (“Kings Road” and,
collectively with EFS, CDPQ, Lake Bluff and ML Ventures, the “Sellers”).

WITNESSETH:

WHEREAS, CCE Holdings, LLC, a Delaware limited liability company (“CCE”),
through its subsidiaries, owns and operates a network of natural gas pipelines
and is engaged in the business of the interstate transportation of natural gas;

WHEREAS, an indirect Subsidiary of CCE owns all of the issued and outstanding
member interests of Transwestern Pipeline Company, LLC, a Delaware limited
liability company (“TPC”);

WHEREAS, the Sellers own Class B Membership Interests in CCE that collectively
represent 50% of the outstanding membership interests in CCE (the “50% CCE
Interest”);

WHEREAS, subject to the terms and conditions set forth herein, Sellers desire to
sell to Buyer, and Buyer desires to purchase from Sellers, the 50% CCE Interest;

WHEREAS, each of the Sellers and Buyer have obtained all necessary approvals of,
and deems it advisable and in the best interests of their respective
shareholders, partners and members to consummate, the transactions contemplated
by, this Agreement upon the terms and subject to the conditions set forth herein
and therein;

WHEREAS, concurrently with the execution of this Agreement, Southern Union
Company, a Delaware corporation (“Southern Union”), and each Seller have
executed and delivered the Mutual Release, Consent and Waiver Agreement in the
form attached hereto as Exhibit B (the “Southern Union Agreement”); and

WHEREAS, concurrently with the execution of this Agreement, Buyer has executed
and delivered to each Seller a promissory note in the aggregate amount of
$100,000,000 for all of the Sellers (the “Deposit Notes”).

NOW, THEREFORE, for and in consideration of the foregoing and the
representations, warranties, covenants and agreements set forth herein, the
parties, intending to be legally bound hereby, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. In this Agreement, unless the context otherwise
requires, terms shall have the meanings set forth below.

“50% CCE Interest” shall have the meaning set forth in the Recitals of this
Agreement.

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
provided, however, that none of CCE or any of its subsidiaries shall be deemed
to be Affiliates of any of the Sellers for purposes of this Agreement.

“Agreement” shall have the meaning set forth in the Preamble to this Agreement.

“Allocated Purchase Price” means with respect to each Seller, the dollar amount
set forth opposite such Seller’s name under the heading “Allocated Purchase
Price” on Exhibit A hereto.

“Approximated Earnings” means, (a) to the extent that the Closing occurs prior
to November 1, 2006, an amount of approximated earnings on the 50% CCE Interest
equal to an interest factor on the Purchase Price of six percent (6%) per annum
calculated on the basis of a 365 or 366 day year (as the case may be) from the
Closing Date up to and including October 31, 2006 or (b) to the extent that the
Closing has not occurred prior to November 1, 2006, an amount of approximated
earnings on the 50% CCE Interest equal to an interest factor on the Purchase
Price of six percent (6%) per annum calculated on the basis of a 365 or 366 day
year (as the case may be) from November 1, 2006 up to but not including the
Closing Date. The Approximated Earnings shall be allocated to each Seller in the
same proportions as set forth opposite such Seller’s name under the heading
“Purchased Interests” on Exhibit A hereto.

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized by Law to close.

“Buyer” shall have the meaning set forth in the Preamble to this Agreement.

“Buyer Related Party” shall have the meaning set forth in Section 5.1 of this
Agreement.

“Causes of Action” shall have the meaning set forth in Section 6.3(a) of this
Agreement.

“CCE” shall have the meaning set forth in the Recitals to this Agreement.

“Class B Member” shall have the meaning set forth in the LLC Agreement.

 

2



--------------------------------------------------------------------------------

“Closing” shall have the meaning set forth in Section 2.2 of this Agreement.

“Closing Date” shall have the meaning set forth in Section 2.2 of this
Agreement.

“Class B Membership Interest” shall have the meaning set forth in the LLC
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Communications Act” shall have the meaning set forth in Section 6.2(a) of this
Agreement.

“Deposit Notes” shall have the meaning set forth in the Recitals.

“EFS” shall have the meaning set forth in the Preamble to this Agreement.

“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.

“Executive Committee” shall have the meaning ascribed to such term in the LLC
Agreement.

“FCC” means the Federal Communications Commission.

“FTC” shall have the meaning set forth in Section 6.2(a) of this Agreement.

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

“Governmental Entity” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau or agency, domestic or foreign,
(b) subdivision, agent, commission, board, or authority of any of the foregoing,
or (c) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under, or for the account of, any of the
foregoing, in each case which has jurisdiction or authority with respect to the
applicable party.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indemnified Party” shall have the meaning set forth in Section 5.3 of this
Agreement.

“Indemnifying Party” shall have the meaning set forth in Section 5.3 of this
Agreement.

“Justice Department” shall have the meaning set forth in Section 6.2(a) of this
Agreement.

“knowledge” means, with respect to each Seller, the actual knowledge of each
person listed on Schedule 1.1 hereto under such Seller’s name.

 

3



--------------------------------------------------------------------------------

“Law” means all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Entity, statutory body
or self-regulatory authority.

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of CCE, as amended as of the date hereof.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Entity.

“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, limited liability company, association, trust, estate, group, body
corporate, corporation, unincorporated association or organization, Governmental
Entity, syndicate or other entity, whether or not having legal status.

“Purchase Price” means $1,000,000,000, which is the aggregate of each Seller’s
Allocated Purchase Price as set forth on Exhibit A hereto.

“Purchased Interests” means with respect to each Seller, the percentage of Class
B Membership Interest as set forth opposite such Seller’s name on Exhibit A
hereto.

“Released Parties” shall have the meaning set forth in Section 6.3(a) of this
Agreement.

“Sellers” shall have the meaning set forth in the Preamble to this Agreement.

“Sellers’ Related Party” shall have the meaning set forth in Section 5.2 of this
Agreement.

“Southern Union” shall have the meaning set forth in the Preamble to this
Agreement.

“Southern Union Agreement” shall have the meaning set forth in the Preamble to
this Agreement.

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“TPC” shall have the meaning set forth in the Recitals to this Agreement.

“Walk-Away Date” shall have the meaning set forth in Section 7.9(a)(ii) of this
Agreement.

 

4



--------------------------------------------------------------------------------

Section 1.2 Rules of Construction. The division of this Agreement into articles,
sections and other portions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation hereof.
Unless otherwise indicated, all references to an “Article” or “Section” followed
by a number or a letter refer to the specified Article or Section of this
Agreement. The terms “this Agreement,” “hereof,” “herein” and “hereunder” and
similar expressions refer to this Agreement and not to any particular Article,
Section or other portion hereof. Unless otherwise specifically indicated or the
context otherwise requires, (a) all references to “dollars” or “$” mean United
States dollars, (b) words importing the singular shall include the plural and
vice versa and words importing any gender shall include all genders, and
(c) ”include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation.” In the event that any date on which any action is
required to be taken hereunder by any of the parties hereto is not a Business
Day, such action shall be required to be taken on the next succeeding day that
is a Business Day. Reference to any party hereto is also a reference to such
party’s permitted successors and assigns. The Exhibits attached to this
Agreement are hereby incorporated by reference into this Agreement and form part
hereof. Unless otherwise indicated, all references to an “Exhibit” followed by a
number or a letter refer to the specified Exhibit to this Agreement. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, it is the intent of the parties hereto that this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any person by virtue of the
authorship of any of the provisions of this Agreement.

ARTICLE 2

PURCHASE

Section 2.1 Agreement to Sell and Purchase. Subject to the terms and conditions
of this Agreement, at the Closing, each Seller, severally and not jointly,
hereby agrees to convey, assign, transfer and deliver to Buyer the Purchased
Interests owned by such Seller, free and clear of all Encumbrances, and Buyer
hereby agrees to pay (i) first, all fees and expenses (“WGM Expenses”) of Weil,
Gotshal & Manges LLP to the extent and only to the extent set forth in an
invoice to be delivered to Buyer at least two (2) Business Days prior to the
Closing Date and such payment shall be made by wire transfer in immediately
available funds to an account designated in such invoice and (ii) second, each
Seller its Allocated Purchase Price plus (if Closing occurs after November 1,
2006) or minus (if Closing occurs prior to November 1, 2006) the Approximated
Earnings, if any, less its pro rata portion of WGM Expenses by wire transfer in
immediately available funds to an account designated by such Seller to Buyer at
least two (2) Business Days prior to the Closing Date. For the avoidance of
doubt, Buyer shall not be responsible for the payment of any fees or expenses of
Weil, Gotshal & Manges LLP other than those specified in the invoice referred to
in the preceding sentence.

Section 2.2 Closing Date. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Vinson & Elkins L.L.P., 1001 Fannin Street, 2300 First City Tower, Houston,
Texas, at 10:00 a.m., local time, (a) if satisfied prior to December 1, 2006, on
the first day of the month following the date when all conditions to the closing
of the transactions contemplated by this Agreement specified in Section 2.3
hereof

 

5



--------------------------------------------------------------------------------

have been satisfied, provided that the Closing shall not occur prior to
November 1, 2006 or (b) if satisfied on or after December 1, 2006, on
December 29, 2006, unless, in each case, Buyer and Sellers agree in writing to
another place or time (such date the “Closing Date”).

Section 2.3 Conditions to Closing. The respective obligations of each party to
consummate the purchase and sale of the Purchased Interests shall be subject to
the satisfaction on or prior to the Closing Date of the conditions that (i) all
waiting periods applicable to the transactions contemplated by Section 2.1 of
this Agreement under the HSR Act shall have expired or been terminated and
(ii) Southern Union shall have made the filings with the FCC contemplated by
Section 9 of the Southern Union Agreement.

Section 2.4 Sellers’ Deliveries. At the Closing, subject to the terms and
conditions hereof, each Seller will deliver, or cause to be delivered, to Buyer
(i) an Assignment of Purchased Interests, in the form attached hereto as Exhibit
C, with respect to the Purchased Interests set forth opposite the name of such
Seller on Exhibit A attached hereto, duly executed by an authorized
representative thereof, and (ii) such Seller’s Deposit Note.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller, severally and not jointly, hereby represents and warrants and
covenants to Buyer that:

Section 3.1 Existence. Such Seller is duly organized and validly existing and in
good standing under the laws of its state of formation, with all necessary power
and authority to own properties and to conduct its business as currently
conducted.

Section 3.2 Authorization; Enforceability. Such Seller has all necessary legal
power and authority to enter into, deliver and perform its obligations under
this Agreement. The execution, delivery and performance of this Agreement by
such Seller and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by all necessary legal action, and no
further consent or authorization of such Seller is required. This Agreement has
been duly executed and delivered by such Seller and constitutes a legal, valid
and binding obligation of such Seller; provided that, the enforceability thereof
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity and except as the rights to indemnification
may be limited applicable law (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 3.3 Title to Purchased Interests. Such Seller owns, beneficially and
otherwise, the Purchased Interests specified for such Seller on Exhibit A
attached hereto, free and clear of all Encumbrances, options, warrants, claims
(contingent or absolute) or rights of any other Person of any kind or character
except as arise out of this Agreement. Each Seller has the unrestricted right,
power and authority to transfer and deliver the Purchased Interests specified
for such Seller on Exhibit A attached hereto to the Buyer. Such Seller has not
assigned, transferred or otherwise disposed of any of the Purchased Interests
specified for such Seller on Exhibit A attached hereto or any of its rights
under the LLC Agreement.

 

6



--------------------------------------------------------------------------------

Section 3.4 Capitalization. To such Seller’s knowledge, the Purchased Interests
have been duly authorized, validly issued, fully paid member interest of CCE and
were not issued in violation of any preemptive rights. To such Seller’s
knowledge and except as set forth in the LLC Agreement, (i) there are no Class B
Membership Interests of CCE authorized, issued or outstanding or reserved for
any purpose other than the Purchased Interests and the 50% Class B Membership
Interest owned by Southern Union, and (ii) there are no (A) existing options,
warrants, calls, rights of first refusal, preemptive rights, subscriptions or
other rights, agreements, arrangements or commitments of any character relating
to the Purchased Interests obligating such Seller, CCE or any of their
respective Affiliates to issue, transfer or sell, or cause to be issued,
transferred or sold, any Class B Membership Interests, (B) outstanding
securities of such Seller, CCE or any of their respective Affiliates that are
convertible into or exchangeable or exercisable for any of the Class B
Membership Interests, (C) options, warrants or other rights to purchase from
such Seller, CCE or any of their respective Affiliates any such convertible or
exchangeable securities or (D) contracts, agreements or arrangements of any kind
relating to the issuance of any of the Class B Membership Interests, or any such
options, warrants or rights, pursuant to which, in any of the foregoing cases,
such Seller, CCE or any of their respective Affiliates are subject or bound.

Section 3.5 No Breach. Assuming the termination of the HSR Act waiting period,
the execution, delivery and performance of this Agreement by such Seller and the
consummation by such Seller of the transactions contemplated hereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, the LLC Agreement or any material
agreement to which such Seller is a party or by which such Seller is bound,
(b) conflict with or result in any violation of the provisions of the
organizational documents of such Seller, or (c) violate any statute or order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Seller, except in the case of clauses (a) and (c), for
such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement and could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the financial condition of such Seller.

Section 3.6 Approvals. Except for any approvals required by the HSR Act, any
approvals required by the Communications Act and for approvals which have
already been obtained, no authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Entity or any other Person
is required in connection with the execution, delivery or performance by such
Seller of this Agreement, except where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption from, or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, be reasonably likely
to be material to such Seller or would not materially delay the Closing.

Section 3.7 Certain Fees. No fees or commissions are or will be payable by such
Seller to brokers, finders, or investment bankers with respect to the
consummation of the transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

Section 3.8 No Side Agreements. There are no other agreements by, among or
between such Seller and any of its Affiliates, on the one hand, and Buyer or any
of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby, nor promises or inducements for future transactions between
or among any of such parties.

Section 3.9 Litigation. There is no action, suit, or proceeding pending
(including any investigation, litigation or inquiry) or, to such Seller’s
knowledge, contemplated or threatened against or affecting such Seller, which
questions the validity of this Agreement or the right of such Seller to enter
into this Agreement or to consummate the transactions contemplated hereby.

Section 3.10 No Other Representations. Except as and to the extent set forth in
this Article III, such Seller makes no representations or warranties whatsoever
to Buyer in connection with the transactions contemplated by this Agreement, and
hereby disclaims all liability and responsibility for any representation,
warranty, statement, or information made, communicated, or furnished (orally or
in writing) to Buyer or its representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Buyer by any
director, officer, employee, agent, consultant, or representative of Sellers or
any Affiliate thereof). Sellers make no representations or warranties to Buyer
regarding the probable success or profitability of CCE or its Subsidiaries or
their respective businesses.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Sellers that:

Section 4.1 Existence. Buyer is a limited partnership duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite limited partnership power and authority to own, operate and lease
its properties and assets and to carry on its business in the places and in the
manner currently conducted.

Section 4.2 Authorization; Enforceability. Buyer has all necessary legal power
and authority to enter into, deliver and perform its obligations under this
Agreement. The execution, delivery and performance of this Agreement by Buyer
and the consummation by it of the transactions contemplated hereby have been
duly and validly authorized by all necessary legal action, and no further
consent or authorization of Buyer is required. This Agreement has been duly
executed and delivered by Buyer and constitutes a legal, valid and binding
obligation of Buyer; provided that, the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity and except as the rights to indemnification may be limited
applicable law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 4.3 No Breach. The execution, delivery and performance of this Agreement
by Buyer and the consummation by Buyer of the transactions contemplated hereby
will not (a) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any material agreement to
which Buyer is a party or by Buyer is

 

8



--------------------------------------------------------------------------------

bound, (b) conflict with or result in any violation of the provisions of the
organizational documents of Buyer, or (c) violate any statute or order, rule or
regulation of any court or governmental agency or body having jurisdiction over
Buyer, except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the financial
condition of Buyer.

Section 4.4 Certain Fees. No fees or commissions are or will be payable by Buyer
to brokers, finders, or investment bankers with respect to the consummation of
the transaction contemplated by this Agreement except for those for which Buyer
will be solely responsible for the payment thereof.

Section 4.5 No Side Agreements. There are no other agreements by, among or
between Buyer and any of its Affiliates, on the one hand, and the Sellers or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby, nor promises or inducements for future transactions between
or among any of such parties.

Section 4.6 Investment Intent. Buyer is acquiring the Purchased Interests for
Buyer’s own account, and not with a view to, or for sale in connection with, the
distribution thereof in violation of state or federal law. Buyer acknowledges
that the Purchased Interests have not been registered under the Securities Act
of 1933, as amended, or the securities laws of any state and neither Sellers nor
any of their Affiliates have any obligation to cause the Purchased Interests to
be registered. Without such registration, the Purchased Interests may not be
sold, pledged, hypothecated or otherwise transferred unless it is determined
that registration is not required. Buyer, through its officers, employees and
agents, has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of an investment such
as an investment in the Purchased Interests, and Buyer, through its officers,
employees and agents, has evaluated the merits and risks of the investment in
the Purchased Interests.

Section 4.7 Financing. Buyer will have at the Closing Date all funds necessary
to pay the Purchase Price under this Agreement.

Section 4.8 Approvals. Except for any approvals required by the HSR Act, any
approvals required by the Communications Act and for approvals which have
already been obtained, no authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Entity or any other Person
is required in connection with the execution, delivery or performance by the
Buyer of this Agreement, except where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption from, or
to make such filing, declaration, qualification or registration would not,
individually or in the aggregate, be reasonably likely to be material to Buyer,
or would not materially delay the Closing.

Section 4.9 Litigation. There is no action, suit, or proceeding pending
(including any investigation, litigation or inquiry) or, to Buyer’s knowledge,
contemplated or threatened against or affecting Buyer, which questions the
validity of this Agreement or the right of Buyer to enter into this Agreement or
to consummate the transactions contemplated hereby. Buyer does not

 

9



--------------------------------------------------------------------------------

have actual knowledge of any material fact or circumstance related to the
business or operations of Buyer and its Subsidiaries that would be reasonably
likely to cause the expiration or termination of the HSR waiting period
applicable to the transactions contemplated by this Agreement not to occur,
assuming compliance by Buyer of its obligations pursuant to Section 6.2 hereof
and assuming compliance by Southern Union of its obligations pursuant to
Section 9 of the Southern Union Agreement.

ARTICLE 5

INDEMNIFICATION, COSTS AND EXPENSES

Section 5.1 Indemnification by the Sellers. Each Seller agrees, severally and
not jointly, to indemnify Buyer and its Representatives (collectively, “Buyer
Related Parties”) from, and hold each of them harmless against, any and all
losses, actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages (other than any special, consequential, indirect or
punitive damages), or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations or warranties of such Seller
contained in Sections 3.2, 3.3, 3.4, 3.5 and 3.6 hereof, provided, however, that
the liability of each Seller shall not be greater in amount than such Seller’s
Allocated Purchase Price.

Section 5.2 Indemnification by Buyer. Buyer agrees to indemnify Sellers and
their respective Representatives (collectively, “Sellers’ Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages (other than any special, consequential, indirect or
punitive damages), or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations or warranties of Buyer
contained herein, provided that the liability of Buyer shall not be greater in
amount than the aggregate Purchase Price.

Section 5.3 Indemnification Procedure. Promptly after any Sellers’ Related Party
or Buyer Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature

 

10



--------------------------------------------------------------------------------

and the basis of such claim to the extent then known. The Indemnifying Party
shall have the right to defend and settle, at its own expense and by its own
counsel, any such matter as long as the Indemnifying Party pursues the same
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in all commercially reasonable respects in the defense thereof and
the settlement thereof. Such cooperation shall include, but shall not be limited
to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
and employ counsel or (B) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not contain any admission of wrong doing by, the Indemnified Party.

Section 5.4 Remedy. The sole remedy of a party in connection with (i) a breach
or inaccuracy of any representation or warranty under this Agreement or any
certificates or other documents delivered pursuant to this Agreement on the
Closing Date, or (ii) any failure by a party to perform or observe any term,
provision, covenant, or agreement on the part of such party to be performed or
observed under this Agreement, shall, in each case, be as expressly set forth in
this Article V.

ARTICLE 6

COVENANTS OF THE PARTIES

Section 6.1 Conduct of Business. Except as contemplated by this Agreement, the
Southern Union Agreement or the resolutions attached hereto as Exhibit D, prior
to the Closing Date, without the prior written consent of Buyer (which consent
shall not be unreasonably withheld or delayed), each Seller shall severally take
such action, to the extent within the control of such Seller and presented to
such Seller for a vote or written consent as holders of Purchased Interests or
as members of the Executive Committee of CCE, to cause CCE and its Subsidiaries
not to:

(a) Amend its organizational documents or governance documents;

 

11



--------------------------------------------------------------------------------

(b) Issue, sell, pledge, dispose of or encumber, or authorize or propose the
issuance, sale, pledge, disposition or encumbrance of, any shares of, or
securities convertible or exchangeable for, or options, puts, warrants, calls,
commitments or rights of any kind to acquire, any of its membership or ownership
interests or subdivide or in any way reclassify any membership or ownership
interests or change or agree to change in any manner the rights of its
outstanding membership or ownership interests;

(c) (i) Declare, set aside or pay any dividend or other distribution with
respect to any member interests of any class or series of equity interests of
CCE; (ii) split, combine or reclassify any member interests of any class or
series of CCE; or (iii) redeem, purchase or otherwise acquire directly or
indirectly any member interests of any class or series of CCE, or any instrument
or security which consists of or includes a right to acquire such equity
interests;

(d) Grant any severance or termination pay to, or enter into, extend or amend
any employment, consulting, severance or other compensation agreement with, or
otherwise increase the compensation or benefits provided to any of its officers
or other employees whose annual salary base is in excess of $100,000 other than
in the ordinary course of business, consistent with past practice;

(e) Sell, lease, license, mortgage or otherwise dispose of any properties or
assets material to its business, other than (i) sales made in the ordinary
course of business consistent with past practice or (ii) sales of obsolete or
other assets not presently utilized in its business;

(f) Merge with or into or consolidate with any other Person;

(g) Make any change in its accounting principals, practices, estimates or
methods, other than as may be required by GAAP, applicable Law or any
Governmental Entity;

(h) Organize any new Subsidiary or acquire any capital stock of, or equity or
ownership interest in, any other Person;

(i) Materially modify or amend or terminate any material contract or waive,
release or assign any material rights or claims under a material contract,
except in the ordinary course of business and consistent with past practice;

(j) Pay, repurchase, discharge or satisfy any of its claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than in the ordinary course of business and consistent with
past practice;

(k) Enter into any contract or transaction relating to the purchase of assets
material to CCE and its Subsidiaries, taken as a whole, other than in the
ordinary course of business consistent with past practice;

 

12



--------------------------------------------------------------------------------

(l) (i) Incur or assume any long-term debt, or except in the ordinary course of
business consistent with past practice, incur or assume short-term indebtedness
(other than intercompany indebtedness) exceeding $5,000,000 in the aggregate
from the date hereof until the Closing Date; (ii) modify the terms of any
indebtedness or other liability, other than modifications of short-term debt in
the ordinary course of business, consistent with past practice; (iii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other Person (other than
any Subsidiary of CCE) other than in the ordinary course consistent with past
practice;

(m) Adopt a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization;

(n) Make or change any material election in respect of taxes (other than an
election pursuant to Section 754 of the Code), adopt or request permission of
any taxing authority to change any material accounting method in respect of
taxes, or enter into any closing agreement in respect of taxes that would
increase the tax liability of Buyer, without Buyer’s written consent which shall
not be unreasonably withheld;

(o) Other than routine compliance filings, make any filings or submit any
documents or information to the United States Federal Energy Regulatory
Commission without prior consultation with Buyer;

(p) Except for the matters set forth in the resolutions attached as Exhibit D
hereto, approve any matter required to be approved by the Class B Members
pursuant to Section 4.4 of the LLC Agreement or any matter required to be
approved by the members of the Executive Committee of CCE pursuant to
Section 4.2 of the LLC Agreement; provided however, that Seller may approve any
annual budget of TPC in the ordinary course of business consistent with past
practices and provided that if such does not contravene any other provision of
this Agreement; or

(q) Authorize any of, or commit or agree to take any of, the actions referred to
in the paragraphs (a) through (p) above.

Section 6.2 Consents and Approvals. (a) Buyer shall (i) file or cause to be
filed, within seven (7) Business Days after the execution and delivery of this
Agreement, with (1) the Federal Trade Commission (“FTC”) and the United States
Department of Justice (the “Justice Department”), all reports and other
documents required to be filed by such party under the HSR Act concerning the
transactions contemplated hereby and (2) the FCC, all reports, consents and
other documents required to be filed by such party under the Communications Act
of 1934, as amended, and the rules and regulations promulgated thereunder (the
“Communications Act”), or as required by the FCC and (ii) promptly comply with
or cause to be complied with any requests by the FTC or the Justice Department
for additional information concerning such transactions. Buyer agrees to request
and seek early termination of the waiting period under the HSR Act or other HSR
clearance with respect to the transactions contemplated by this Agreement. The
filing fees payable in connection with the filings required by the HSR Act and
the Communications Act in connection with the transaction contemplated hereby
shall be borne equally by the Buyer, on the one hand, and Sellers, on the other
hand. Buyer shall, and shall cause its respective

 

13



--------------------------------------------------------------------------------

Affiliates to, with respect to a threatened or pending preliminary or permanent
injunction or other order, decree or ruling or statute, rule, regulation or
executive order that would materially and adversely affect the ability of any
party to this Agreement to consummate the transactions contemplated hereby or
thereby, use their commercially reasonable best efforts to prevent the entry,
enactment or promulgation thereof, as the case may be (including by pursuing any
available appeal process; provided that “commercially reasonable best efforts”
shall not include any divestiture, agreement, condition, restriction or
requirement requested by any Governmental Entity to avoid the entry, enactment
or promulgation of any threatened preliminary or permanent injunction or other
order, decree or ruling or statute, rule, regulation or executive order relating
to antitrust that would constitute a material adverse effect on the financial
condition, results of operations or prospects of Buyer, its Subsidiaries and
TPC, taken as a whole. Each Seller shall take such action within its control as
a Class B Member to cause CCE to use its commercially reasonable efforts to
assist Buyer and Southern Union with respect to any actions required to be taken
by Buyer pursuant to this Section 6.2.

(b) Buyer agrees to keep Sellers informed of all material developments regarding
the HSR Act filing, including, without limitation, the expiration or termination
of the HSR Act waiting period and all efforts to achieve the termination of the
HSR Act waiting period, including any communications with any Governmental
Entity. In addition, Buyer shall immediately provide Sellers with written
evidence of the expiration or termination of the HSR Act waiting period.

Section 6.3 Release. (a) Effective upon the Closing Date, Buyer hereby fully,
finally and irrevocably releases, acquits and forever discharges each Seller,
and each of their respective officers, directors, partners, general partners,
limited partners, managing directors, members, stockholders, trustees,
shareholders, representatives, employees, principals, agents, affiliates,
parents, subsidiaries, joint ventures, predecessors, successors, assigns,
beneficiaries, heirs, executors, personal or legal representatives, insurers and
attorneys of any of them (collectively, the “Released Parties”) from any and all
commitments, actions, debts, claims, counterclaims, suits, causes of action,
damages, demands, liabilities, obligations, costs, expenses, and compensation of
every kind and nature whatsoever, past, present, or future, at law or in equity,
whether known or unknown, contingent or otherwise, brought by, through or on
behalf of Buyer, that are directly or indirectly related to their respective
direct and indirect ownership in CCE and its affiliates (including any
non-wholly owned subsidiary) or resolutions approved and authorized by the Class
B Executive Committee Members (including the resolutions attached hereto as
Exhibit D) which Buyer had, has, or may have had at any time in the past until
and including the Closing Date against the Released Parties, or any of them
(collectively, “Causes of Action”), except that the Released Parties shall not
be released from the express obligations set forth under this Agreement that
survive Closing. Buyer hereby represents to the Released Parties that it (i) is
the sole and lawful owner of all right, title and interest in and to any Cause
of Action, (ii) except as set forth above, fully intends to release all Causes
of Action against the Released Parties including, without limitation, unknown
and contingent Causes of Action, and (iii) has consulted with counsel with
respect to the execution and delivery of this Release and has been fully
apprised of the consequences hereof. Furthermore, Buyer further agrees not to
institute any litigation, lawsuit, claim or action against any Released Party
with respect to the released Causes of Action.

 

14



--------------------------------------------------------------------------------

(b) Effective upon the Closing, Buyer agrees to acknowledge and ratify the
release of Sellers by CCE and its wholly-owned subsidiaries as set forth in
Section 2 of the Southern Union Agreement. In addition, effective upon Closing,
Buyer assigns all rights to and under any Causes of Action, including, without
limitation, the rights to any proceeds thereof. Buyer agrees at any time, and
from time to time, after the Closing Date, it will execute such additional
documents and take such actions as may be reasonably requested by Sellers to
confirm or otherwise carry out the intent and purposes of this Section 6.3.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Survival of Provisions. The representations, warranties and
covenants set forth in Sections 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 4.2, 4.3, 4.8 and
4.9 made in this Agreement shall survive the Closing Date, subject to the
applicable statutes of limitation, and remain operative and in full force and
effect, and the other representations, warranties and covenants contained in
this Agreement shall not survive the Closing Date. Subject to any applicable
statutes of limitation, all indemnification obligations of the Sellers and Buyer
and the provisions of Article V shall remain operative and in full force and
effect unless such obligations are expressly terminated in a writing referencing
that individual Section, regardless of any purported general termination of this
Agreement.

Section 7.2 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement shall
be effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification, or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure by the
Sellers from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement, no notice
to or demand on any of the Sellers in any case shall entitle such Seller to any
other or further notice or demand in similar or other circumstances.

Section 7.3 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon Buyer, each Seller, and
their respective successors and permitted assigns. Except as expressly provided
in this Agreement, this Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and permitted assigns.

 

15



--------------------------------------------------------------------------------

(b) Assignment of Purchased Interests. All or any portion of Purchased Interests
purchased pursuant to this Agreement may be sold, assigned or pledged by Buyer,
subject to compliance with applicable securities laws and Section 4.6 herein.

(c) Assignment of Rights. All or any portion of the rights and obligations of
Buyer under this Agreement may be transferred by Buyer to any Affiliate of Buyer
without the consent of the Sellers, so long as Buyer remains primarily liable
for all of its obligations hereunder. All or any portion of the rights and
obligations of Buyer under this Agreement may not be transferred by Buyer to a
non-Affiliate without the written consent of each Seller.

Section 7.4 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to addresses set forth on Exhibit E hereto or to such other address as
Buyer or such Seller may designate in writing. All notices and communications
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; upon actual receipt if sent by certified mail, return
receipt requested, or regular mail, if mailed; when receipt acknowledged, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.

Section 7.5 Entire Agreement. This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Buyer or the Sellers or any of their
Affiliates set forth herein or therein. This Agreement, and the other agreements
and documents referred to herein or therein supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 7.6 Public Announcements. Until the Closing Date or termination of this
Agreement, Buyer and Sellers will consult in advance on the necessity for, and
the timing and content of, any communications to be made to the public and,
subject to legal constraints, to the form and content of any application or
report to be made to any Governmental Entity that relates to the transaction
contemplated by this Agreement and, except with respect to public announcements
or public disclosures that are, in the opinion of the party proposing to make
such announcement or disclosure, legally required to be made, all public
announcements and public disclosures shall require the consent of the other
parties, which consent shall not be unreasonably withheld. Should a public
announcement or public disclosure be made by one party, the other parties shall
be immediately advised of the text and time of release of such announcement or
disclosure.

Section 7.7 Governing Law; Consent and Jurisdiction. This Agreement will be
construed in accordance with and governed by the laws of the State of Delaware
without regard to principles of conflicts of laws. Each party hereby irrevocably
consents to the exclusive

 

16



--------------------------------------------------------------------------------

personal jurisdiction and venue of any Delaware State court or to any United
States Federal court of competent jurisdiction located in Delaware, in any
action, claim or proceeding arising out of or in connection with this Agreement
and agrees not to commence or prosecute any action, claim or proceeding in any
other court. Each of the parties hereby expressly and irrevocably waives and
agrees not to assert the defense of lack of personal jurisdiction, forum non
conveniens or any similar defense with respect to the maintenance of any such
action or proceeding in Delaware.

Section 7.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 7.9 (a) Termination. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing
Date:

(i) by the mutual written consent of Buyer and each Seller; or

(ii) by either of the Buyer or the Sellers if the Closing shall not have
occurred on or before December 29, 2006 (the “Walk-Away Date”), provided,
however, that the right to terminate this Agreement under this
Section 7.9(a)(ii) shall not be available to a party if the failure of the
Closing to occur on or before the Walk-Away Date was primarily due to the
failure of such party to perform any of its obligations under this Agreement
prior to the Walk-Away Date; or

(iii) by Sellers if Buyer shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or agreements
set forth in this Agreement (or if any of the representations or warranties of
Buyer set forth in this Agreement shall fail to be true in any material
respect), which breach or failure is incapable of being cured, or is not cured,
by Buyer within 10 business days following receipt of written notice from Seller
of such breach or failure; or

(iv) by Buyer if Sellers shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or agreements
set forth in this Agreement (or if any of the representations or warranties of
Sellers set forth in this Agreement shall fail to be true in any material
respect), which breach or failure is incapable of being cured, or is not cured,
by Sellers within 10 business days following receipt of written notice from
Buyer of such breach or failure.

(b) Procedure Upon Termination. In the event of termination and abandonment by
Buyer or Sellers, or both, pursuant to Section 7.9(a) hereof, written notice
thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Purchased Interests shall be
abandoned, without further action by Buyer or Sellers.

(c) Effect of Termination. In the event that this Agreement is validly
terminated in accordance with Sections 7.9(a) and 7.9(b), then (i) the parties
shall be relieved of their duties and obligations arising under this Agreement
after the date of such termination, (ii) such termination shall be without
liability to Buyer or Sellers and (iii) Sellers shall return the Deposit

 

17



--------------------------------------------------------------------------------

Note to Buyer except in the case of termination pursuant to Section 7.9(a)(iii)
of this Agreement; provided, that no such termination shall relieve any party
hereto from any liability or obligation with respect to any willful breach of
this Agreement.

Section 7.10 Payment Under Deposit Notes. Notwithstanding anything to the
contrary in this Agreement, the issuance and delivery of, and payment under, the
Deposit Notes, shall not constitute liquidated damages under this Agreement, and
payments under the Deposit Notes shall be in addition to any other remedy for,
any losses, liability, damage or claim arising out of or in connection with any
such termination of this Agreement or the facts and circumstances resulting in
such termination or otherwise related thereto or otherwise arising out of or in
connection with this Agreement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

ENERGY TRANSFER PARTNERS, L.P. By:   Energy Transfer Partners GP, L.P., its
general partner By:   Energy Transfer Partners, L.L.C., its general partner By:
 

/s/ Kelcy Warren

 

Title:   Co-Chief Executive Officer EFS-PA, LLC By:   Aircraft Services
Corporation, its manager By:  

/s/ Randall F. Hornick

 

Title:   Vice President CDPQ INVESTMENTS (U.S.) INC. By:  

/s/ Paul-Henri Couture

 

Title:   Senior Vice-President By:  

/s/ Michel Lefebvre

 

Title:  

Vice-President, administration

Placements privés

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

LAKE BLUFF, INC.

By:

 

/s/ Howard Stern

 

Title:

 

Vice President

MERRILL LYNCH VENTURES L.P. 2001

By:

 

Merrill Lynch Ventures, LLC, its general partner

By:

 

/s/ George Bitar

 

Title:

 

Managing Director

KINGS ROAD HOLDINGS I LLC

By:

 

/s/ Erik M. W. Caspersen

 

Title:

 

Authorized Signatory

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF SELLERS

 

Name

  

Purchased

Interests

    Allocated
Purchase Price

EFS-PA, LLC

   30.02 %   $ 600,400,000

CDPQ Investments (U.S.) Inc.

   9.40 %   $ 188,000,000

Lake Bluff, Inc.

   5.08 %   $ 101,600,000

Merrill Lynch Ventures, L.P. 2001

   3.385 %   $ 67,700,000

Kings Road Holdings I LLC

   2.115 %   $ 42,300,000             

Total

   50 %   $ 1,000,000,000             

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SOUTHERN UNION AGREEMENT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT OF PURCHASED INTERESTS

ASSIGNMENT OF CLASS B MEMBERSHIP INTERESTS

IN CCE HOLDINGS, LLC

This ASSIGNMENT OF CLASS B LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS (this
“Assignment”) is made effective as of                     , 2006, from
                                    , a                      (“Assignor”), to
Energy Transfer Partners, L.P., a Delaware limited partnership (“Assignee”).

RECITALS

WHEREAS, Assignor desires to sell, assign, transfer and convey to Assignee a
     % Class B Membership Interest in CCE Holdings, LLC (“CCE”) (the “CCE
Interests”);

WHEREAS, Assignee has agreed to purchase, receive and accept the CCE Interests
from Assignor;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee do hereby agree to the
following:

1. Assignor does hereby sell, assign, transfer, convey and deliver to Assignee
the CCE Interests.

2. Assignor covenants and agrees to execute and deliver to Assignee all such
other and additional conveyances, instruments and documents and to do all such
other acts and things as may be reasonably necessary to vest more fully in
Assignee record title to the CCE Interests.

This Assignment shall be governed by, and construed in accordance with, the laws
of the State of New York. This Assignment is binding on and shall inure to the
benefit of Assignor and Assignee and their respective successors and assigns.

Effective as of the date first written above.

 

 

     Energy Transfer Partners, L.P. By:  

 

     By:  

 

Name:        Name:   Title:        Title:  

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RESOLUTIONS

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE INFORMATION

 

  (i) If to EFS-PA, LLC:

c/o GE Energy Financial Services, Inc.

120 Long Ridge Road

Stamford, Connecticut

Attention: Managing Director of Diversified Portfolio

Telephone: (203) 357-3981

Facsimile: (203) 357-2194

With a required copy (which shall not constitute notice to Sellers) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York

Attention: Michael A. Saslaw

Telephone: (214) 746-7700

Facsimile: (214) 746-7777

 

  (ii) If to CDPQ Investments (U.S.) Inc.:

1000, Place Jean-Paul-Riopelle

Montréal, Québec

H2Z 2B3, Canada

Attention: Renaud Faucher

Telephone: (514) 847-2527

Facsimile: (514) 847-2125

With a copy to:

Attention: Robert Coté

Telephone: (514) 847-2332

Facsimile: (514) 281-5212

 

  (iii) If to Lake Bluff, Inc.:

c/o The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Investment Operations

Telephone: (414) 665-7262

Facsimile: (414) 625-6998



--------------------------------------------------------------------------------

  (iv) If to Merrill Lynch Ventures, L.P. 2001:

4 World Financial Center, 23rd Floor

250 Vesey Street

New York, New York 10080

Attention: Christopher Birosak

Telephone: (212) 449-3586

Facsimile: (212) 449-1119

With a copy to:

Attention: Eileen M. Porter

Telephone: (212) 449-9853

Facsimile: (212) 449-7902

 

  (v) If to Kings Road Holdings I LLC:

598 Madison Avenue

14th Floor

New York, New York 10022

Attention: Brandon Jones and Erik Caspersen

Telephone: (212) 359-7300

Facsimile: (212) 359-7303

 

  (vi) If to Buyer:

Energy Transfer Partners, L.P.

8801 South Yale Avenue

Tulsa, Oklahoma 74137

Attention: Robert A. Burk

Telephone: (918) 794-4567

Facsimile: (918) 493-7290

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street

2500 First City Tower

Houston, Texas 77002

Attention: Thomas P. Mason, Esq.

Telephone: (713) 758-4539

Facsimile: (713) 615-5320

 

E-2



--------------------------------------------------------------------------------

Schedule 1.1

KNOWLEDGE

Randall Hornick

Vann McCaw